

116 S3811 IS: Restoration of Essential Conveyance Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3811IN THE SENATE OF THE UNITED STATESMay 21, 2020Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide financial assistance for projects to address certain subsidence impacts in the State of California, and for other purposes. 1.Short titleThis Act may be cited as the Restoration of Essential Conveyance Act.2.PurposesThe purposes of this Act are—(1)to address severe subsidence impacts that have substantially reduced the carrying capacity of the water delivery system of the State; and(2)to provide additional water supply in the State at a relatively low cost per acre-foot to increase—(A)resiliency to increasingly severe droughts in the State; and(B)groundwater recharge needed to assist in meeting groundwater sustainability goals established under State law. 3.DefinitionsIn this Act:(1)Federal poolThe term Federal pool means each of pools 13 through 21 of the San Luis Canal/California Aqueduct, which are owned by the United States and operated by the California Department of Water Resources under the agreement entitled Agreement Between the United States of America and the Department of Water Resources of the State of California for the Construction and Operation of the Joint-Use Facilities of the San Luis Unit and dated December 30, 1961.(2)Non-federal poolThe term non-Federal pool means each of pools 22 through 40 of the California Aqueduct, which are owned by the State of California and operated by the California Department of Water Resources.(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.(4)StateThe term State means the State of California. 4.Friant-kern canal and delta-mendota canal subsidence mitigation projects(a)In generalThe Secretary may provide financial assistance for the design, planning, and construction of—(1)a project to restore conveyance capacity at, and to mitigate subsidence-related impacts on, the Friant-Kern Canal, through a partnership with a public water agency that, as of the date of enactment of this Act, is under contract with the United States for the operation and maintenance of the Friant-Kern Canal; and(2)a project to restore conveyance capacity at, and to mitigate subsidence-related impacts on, the Delta-Mendota Canal, through a partnership with—(A)a public water agency that contracts for the delivery of Central Valley Project water; or(B)a local joint powers authority formed under State law by public water agencies that contract for the delivery of Central Valley Project water.(b)Cost-Sharing requirement(1)Federal ShareThe Federal share of the cost of carrying out a project under subsection (a) shall be—(A)not more than 50 percent; and(B) nonreimbursable.(2)Form of non-Federal shareThe non-Federal share of the cost of carrying out a project under subsection (a) may be provided in the form of cash or in-kind contributions.(c)Required determination by SecretaryThe Secretary shall not make Federal funds available for a project under subsection (a) until the date on which the Secretary determines that the project is designed in a manner—(1) to satisfy the purposes described in section 2, after taking into account anticipated future subsidence; and(2) to comply with all applicable requirements of Federal and State law, including part 2.74 of division 6 of the California Water Code (commonly known as the California Sustainable Groundwater Management Act). 5.California aqueduct subsidence mitigation project(a)In generalThe Secretary may provide financial assistance for the design, planning, and construction of projects to restore conveyance capacity at, and to mitigate subsidence-related impacts on, the Federal pool and non-Federal pool.(b)Non-Federal partnersTo carry out this section, the Secretary may enter into partnerships with—(1)the State; or(2)a local joint powers authority formed under State law by public water agencies that contract for delivery of water from the Central Valley Project or the State Water Project.(c)Cost-Sharing requirement(1)Federal poolsThe Federal share of the cost of a project for a Federal pool under subsection (a) shall—(A)be not more than 50 percent;(B)be nonreimbursable; and(C)apply to any costs incurred by a project beneficiary under this section.(2)Non-federal poolsThe Federal share of the cost of a project for a non-Federal pool under subsection (a) shall be—(A)not more than 25 percent; and(B)nonreimbursable.(3)Form of non-Federal shareThe non-Federal share of the cost of a project provided financial assistance under subsection (a) may be in the form of cash or in-kind contributions.(d)Required determination by SecretaryFederal funds shall not be made available for a project under subsection (a) until the date on which the Secretary determines, with the concurrence of the Governor of the State, that the project is designed in a manner—(1)to satisfy the purposes described in section 2, after taking into account anticipated future subsidence; and(2)to comply with all applicable requirements of Federal and State law, including part 2.74 of division 6 of the California Water Code (commonly known as the California Sustainable Groundwater Management Act). 6.Environmental complianceIn carrying out a project under this Act, the Secretary shall comply with applicable environmental laws, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(3)applicable State law.7.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Secretary—(1)$200,000,000 to carry out section 4(a)(1);(2)$200,000,000 to carry out section 4(a)(2);(3)$100,000,000 to pay the Federal share under section 5(c)(1);(4)$100,000,000 to pay the Federal share under section 5(c)(2); and(5)$200,000,000 (at February 2020 price levels) to implement the Restoration Goal of the settlement described in section 10004 of the San Joaquin River Restoration Settlement Act (Public Law 111–11; 123 Stat. 1350), in addition to the funding authorized in section 10009 of that Act.(b)LimitationsAmounts made available under subsection (a) may not be used—(1)to build new surface storage;(2)to raise existing reservoirs; or(3)to enlarge the carrying capacity of a canal constructed by the Bureau of Reclamation, except for a temporary increase in carrying capacity that is intended—(A)to mitigate anticipated future subsidence; and(B)to avoid an increase in carrying capacity that would otherwise be required on the occurrence of anticipated future subsidence.(c)Additional amountsAmounts made available under subsection (a) shall be—(1)in addition to any other amounts made available for the purposes described in that subsection; and (2)nonreimbursable. 